DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the limitation “a mold surface”.  The limitation is unclear and confusing as the claims are directed to a product, i.e. a composite panel, wherein while the claims are drafted in product-by-process form it is not expressly clear that the mold surface is or is not a part of the composite panel.  The mold surface is not a part of the composite panel (i.e. see Paragraph 0023) as described in the specification so that the limitation is not considered to further structurally limit the composite panel of claim 1.  It is suggested claim 1 is amended in such a way as to make clear the mold surface is not a part of the composite panel to overcome this rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves et al. (U.S. Patent Application Publication 2005/0183813) in view of Gruhn et al. (WO 2014/118210 with U.S. Patent Application Publication 2015/0375478 from the same patent family used as a translation) and as evidenced by WordNet (definition of “curing”).  Alternatively, claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves in view of Harrington (U.S. Patent Application Publication 2010/0068497) and as evidenced by WordNet.
It is initially noted the claims are directed to a product, i.e. a composite panel.  The claims are drafted in product-by-process form.  For clarity of the record claim 1 is considered directed to a cured composite panel comprising a (cured) layer of gel coat, a (cured) laminate applied to the layer of the gel coat comprising a resin, a substrate of lauan or other moisture-carrying or moisture-absorbing material placed on the laminate, and a (cured) layer consisting essentially of a bonding promoter provided at an interface of the substrate with the laminate, additional to any amount of promoter(s) present in the resin of the laminate (it is noted “curing” is given the ordinary and customary meaning of the process of becoming hard or solid by cooling or drying or crystallization, etc. see WordNet so that “in a solvent” 
Gonsalves discloses a cured composite panel (on a mold surface 14) comprising a (cured) layer of gel coat (16), a (cured and prior to curing wet) laminate (28) applied to the layer of the gel coat, the laminate comprising a resin (20) and (regarding claim 14) glass fibers (22), and a substrate of lauan (29) (and regarding claim 15 and/or) plywood placed on the laminate (Figure 1 and Paragraphs 0014-0018, 0021, 0026, and 0032).
As to the limitations in claim 1 directed to a layer consisting essentially of a bonding promoter provided at an interface of the substrate with the laminate, additional to any amount of promoter(s) present in the resin of the laminate, Gonsalves does not expressly teach a layer consisting essentially of a bonding promoter at an interface of the substrate with the laminate, it being noted Gonsalves does not teach away from such a layer.  Gonsalves teaches the laminate comprises resin (e.g. thermoset resin such as polyester resin and epoxy resin) and fiber, i.e. the laminate is fiber composite material, such as glass fiber (e.g. chopped fiber, nonwoven mat, etc.) pressed, i.e. impregnated, with the resin/saturated with the resin.  It is well understood in the art to achieve a particularly high adhesion between fiber composite material such as glass fiber (e.g. nonwoven) impregnated with thermoset resin (e.g. polyester resin and epoxy resin) and a wood substrate to provide a layer consisting essentially of a bonding (adhesion) promoter at an interface of the fiber composite material and wood substrate (i.e. by applying (e.g. by spraying or roller) the bonding promoter in a solvent as a layer onto an exposed surface of the fiber composite material or the wood substrate prior to contacting at the interface (i.e. before the placing of the substrate) which layer is cured (i.e. crosslinked and/or dried)) as taught by Gruhn 
Alternatively, as to the limitations in claim 1 directed to a layer consisting essentially of a bonding promoter provided at an interface of the substrate with the laminate, additional to any amount of promoter(s) present in the resin of the laminate and claim 12, Gonsalves does not expressly teach a layer consisting essentially of a bonding promoter at an interface of the substrate with the laminate, it being noted Gonsalves does not teach away from such a layer.  Gonsalves teaches the laminate comprises composite material including a combination of resin (e.g. polyester/epoxy resin) and fiber (e.g. glass fiber).  It is well understood in the art to increase the adhesion between a laminate comprising composite material including a combination of resin and fiber (14 or 24 or 34) and a wood substrate (22 wherein the substrate is wood as set forth in Paragraph 0020) by a layer (10 or 20 or 30) consisting essentially of a bonding promoter provided at an interface of the substrate with the laminate (e.g. bonding promoter in a solvent such as methyl ethyl ketone and provided on a fibrous element by applying a solution of the promoter in the solvent in a concentration of the solvent to the promoter of for example 30:1 prior to drying and curing the layer and composite material and regarding claim 12 wherein the layer consisting essentially of the bonding promoter in the solvent is provided by applying a solution of a promoter of amine accelerators see Paragraph 0033 and further although the layer may comprise a fibrous element the fibrous element is not considered to materially affect the basic and novel characteristic(s) of the claimed invention of providing additional/excess bonding promoter at an 
As to the limitations in claim 1 of “a mold surface”, “applied to the mold surface”, “a wet” laminate, “in a solvent”, and “wherein, without previously curing or drying the layer consisting essentially of the bonding promoter in the solvent, each of the wet laminate, the bonding promoter, and the gel coat are simultaneously cured” and claims 2-10 and 13, the claims are product-by-process claims.  These limitations are all directed to the process wherein none of these limitations impart further structure implied by the process steps other than that which is set forth above in the first paragraph of this rejection.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Further, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (See MPEP 2113).  It is noted because the solvent is not considered a structural limitation of the cured composite panel having .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves and Harrington as applied to claims 1-10 and 12-15 above, and further in view of Demmler et al. (U.S. Patent 3,840,617) and/or Kato et al. (U.S. Patent Application Publication 2009/0017316).
Gonsalves as modified by Harrington above teach all of the limitations in claims 11 and 12 except for a specific teaching the promoter is selected from the group consisting of copper salts, iron salts, and cobalt salts (claim 12 further rejected herein in the event it is somehow considered Harrington does not necessarily teach the limitation of claim 12 as set forth above).  Harrington teaches the promoter (for the resin in the laminate comprising composite material) is an accelerator such as amine accelerators or imidazole accelerators (Paragraph 0033).  It is well understood by one of ordinary in the art conventional accelerators include copper salts, cobalt salts, etc. including as alternative to amine accelerators, imidazole accelerators, etc. as evidenced by Demmler (Column 4, lines 29-64) and/or Kato (Paragraph 0029).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the layer consisting essentially of the bonding promoter (in the solvent) taught by Gonsalves as modified by Harrington is provided by applying a solution of a promoter selected from the group consisting of copper salts, cobalt salts, and amine accelerators as a simple substitution of one known promoter for another to achieve predictable results as evidenced by Demmler and/or Kato.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves and Gruhn as applied to claims 1-10 and 13-15 above, and further in view of Culveyhouse (U.S. Patent Application No. 2008/0263967).  Additionally, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves and Harrington as applied to claims 1-10 and 12-15 above, and further in view of Culveyhouse.
Gonsalves is described above in full detail.  Gonsalves teaches the substrate (such as is used in a recreational vehicle) is wood panel such as lauan and/or plywood without specifically teaching wood other than lauan or plywood, it being noted Gonsalves does not teach away from the substrate is a wood other than lauan or plywood.  Conventional substrate in the same art (such as is used in a recreational vehicle) includes wood other than lauan or plywood such as particle board (i.e. small pieces of wood bonded together and considered other moisture-carrying or moisture-absorbing material) as evidenced by Culveyhouse (Paragraph 0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the substrate taught by Gonsalves as modified by Gruhn or Gonsalves as modified by Harrington is a wood other than lauan or plywood as a simple substitution of one known wood for another to achieve predictable results as evidenced by Culveyhouse.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves and Gruhn as applied to claims 1-10 and 13-15 above, and further in view of Johnston (U.S. Patent 6,212,846).  Additionally, claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves and Harrington as applied to claims 1-10 and 12-15 above, and further in view of Johnston.
Gonsalves is described above in full detail.  Gonsalves teaches the composite panel comprising the substrate of plywood is used in construction of exterior panels of recreational vehicles.  Plywood as used in construction of exterior panels of homes and small commercial buildings has a preferred moisture content of 6% to 15% (considered weight%) as evidenced by Johnston (Column 1, lines 4-8 and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746